UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
REBECCA ANGULO,

                                  Plaintiff,

       against
                                                           CIVIL ACTION NO.: 19 Civ. 05075 (GBD) (SLC)

                                                                              ORDER
36TH STREET HOSPITALITY LLC, individually and
d/b/a TAJ II, and 36TH STREET HOSPITALITY LLC,
individually and d/b/a SUITE36,

                                  Defendant(s).


SARAH L. CAVE, United States Magistrate Judge.


       This matter having been referred to the undersigned to conduct an inquest and to

report and recommend concerning plaintiff's damages and attorney’s fee (ECF No. 45), it is

hereby ORDERED that:

          1. Plaintiff shall submit proposed findings of fact and conclusions of law

                 concerning damages no later than Thursday, March 5, 2020. All factual

                 assertions made by plaintiff are to be supported by either affidavit or

                 other material of evidentiary weight.

          2. Defendants shall submit their response to plaintiff’s submissions, if any,

                 no later than Thursday, March 19, 2020. IF DEFENDANTS (1) FAIL TO

                 RESPOND TO PLAINTIFF'S SUBMISSIONS OR (2) FAILS TO CONTACT MY

                 CHAMBERS BY THURSDAY, MARCH 19, 2020 AND REQUEST AN IN-COURT

                 HEARING,    IT      IS   MY   INTENTION     TO   ISSUE   A   REPORT     AND

                 RECOMMENDATION CONCERNING DAMAGES ON THE BASIS OF

                                                  1
         PLAINTIFF'S WRITTEN SUBMISSIONS ALONE WITHOUT AN IN-COURT

         HEARING. See Transatlantic Marine Claims Agency, Inc. v. Ace Shipping

         Corp., 109 F.3d 105, 111 (2d Cir. 1997) (“‘[I]t [is] not necessary for the

         District Court to hold a hearing, as long as it ensured that there was a

         basis for the damages specified in a default judgment’” (quoting Fustok

         v. ContiCommodity Servs. Inc., 873 F.2d 38, 40 (2d Cir. 1989))).




Dated:   New York, New York
         February 6, 2020

                                             SO ORDERED



                                             _________________________
                                             SARAH L. CAVE
                                             United States Magistrate Judge




                                         2
